                    Case 2:19-cr-00022-TLN Document 47 Filed 09/07/21 Page 1 of 3



 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244

 4
   Attorney for Defendant
 5 LETICIA REED

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 CASE NO. 2:19-CR-00022 TLN
12                                          Plaintiff,         STIPULATION REGARDING
                                                               CONTINUANCE OF STATUS
13   v.                                                        CONFERENCE; FINDINGS
                                                               AND ORDER
14   LETICIA REED,
15                                          Defendant.
16

17             The defendant, Leticia Reed, by and through her counsel, Toni White, and the Government,

18 by and through its counsel, Shelley Weger, hereby stipulate as follows:

19             1.         By previous order, this matter was set for status on September 9, 2021

20             2.         By this stipulation, defendant now moves to continue the status conference until

21 November 18, 2021, at 9:30 a.m., and to exclude time between September 9, 2021, and

22 November 18, 2021, under Local Code T4.

23             3.         The parties agree and stipulate, and request that the Court find the following:

24                        a)       The government represents that the discovery associated with this case

25             includes approximately 8307 Bates labeled pages, which includes personal tax returns,

26             investigative reports, transcripts of witness testimony, and records obtained from third

27             parties.

28                        b)       The undersigned defense counsel was appointed on this case on August 6,
                                                             1
29        Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
30
                  Case 2:19-cr-00022-TLN Document 47 Filed 09/07/21 Page 2 of 3



 1            2020. Currently, defense investigation is ongoing. Defense counsel desires time to complete

 2            investigation, to continue to conference with counsel for the Government, to continue to

 3            consult with her client, to continue to review the current charges and research related to the

 4            charges, to continue to review the discovery and discuss potential resolutions with her client

 5            and otherwise prepare for trial.

 6                      c)        Counsel for the Government and counsel for the defendant have been

 7            engaging in discussions about evidentiary issues and loss amount. These discussions are

 8            scheduled to continue into October. More time is needed to facilitate that discussion and for

 9            counsel for defendant to discuss the outcomes of these discussions with her client.

10                      d)        Defense counsel believes that failure to grant the above-requested continuance

11            would deny her reasonable time necessary for effective preparation, taking into account the

12            exercise of due diligence.

13                      e)        The government does not object to the continuance.

14                      f)        Based on the above-stated findings, the ends of justice served by continuing

15            the case as requested outweigh the interest of the public and the defendant in a trial within

16            the original date prescribed by the Speedy Trial Act.

17                      g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

18            3161, et seq., within which trial must commence, the time period of September 9, 2021 to

19            November 18, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

20            B(iv) [Local Code T4] because it results from a continuance granted by the Court at

21            defendant’s request on the basis of the Court’s finding that the ends of justice served by

22            taking such action outweigh the best interest of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                             2
29       Stipulation and Order for Continuance of Status
         Hearing and for Exclusion of Time
30
                 Case 2:19-cr-00022-TLN Document 47 Filed 09/07/21 Page 3 of 3



 1

 2          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 4 a trial must commence.

 5
            IT IS SO STIPULATED.
 6
            Dated: September 3, 2021                           McGREGOR SCOTT
 7                                                             United States Attorney
 8
                                                               By:     /s/ Shelley Weger
 9                                                             SHELLEY WEGER
                                                               Assistant U.S. Attorney
10                                                             For the United States
11          Dated: September 3, 2021                           By:    /s/ Toni White
                                                               TONI WHITE
12
                                                               For Defendant Leticia Reed
13

14

15
                                                         ORDER
16
            IT IS SO FOUND AND ORDERED this 7th day of September, 2021.
17

18

19
20
                                                                       Troy L. Nunley
21
                                                                       United States District Judge
22

23

24

25
26

27

28
                                                           3
29     Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
30
